

114 S2687 RS: Plan of Safe Care Improvement Act
U.S. Senate
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 411114th CONGRESS2d SessionS. 2687IN THE SENATE OF THE UNITED STATESMarch 15, 2016Mr. Casey (for himself, Mr. Alexander, Mr. Bennet, Mr. Hatch, Mrs. Murray, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsApril 4, 2016Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Child Abuse Prevention and Treatment Act to improve plans of safe care for infants
			 affected by illegal substance abuse or withdrawal symptoms, or a Fetal
			 Alcohol Spectrum Disorder, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Plan of Safe Care Improvement Act. 2.State plansSection 106(b)(2)(B)(iii) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)) is amended by striking clause (iii) and inserting the following:
			
 (iii)policies and procedures that require— (I)the development of a plan of safe care for an infant born and identified as being affected by illegal substance abuse or withdrawal symptoms or a Fetal Alcohol Spectrum Disorder; and
 (II)the development and implementation by the State of monitoring systems regarding the plan of safe care to—
 (aa)ensure the safety and well-being of children; (bb)address the health, including mental health, needs of the child and family involved; and
 (cc)determine whether local entities are capable of providing referrals to and delivery of appropriate services for the child and family;.
		3.Data reports
 (a)In generalSection 106(d) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(d)) is amended by adding at the end the following:
				
 (18)The number of infants for whom a plan of safe care, as referred to in subsection (b)(2)(B)(iii), was developed..
 (b)Rule of ConstructionIn section 802(b)(2) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat 264), the reference to adding at the end shall be considered to refer to inserting after paragraph (16).
 4.MonitoringSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended by adding at the end the following:
			
 (g)MonitoringThe Secretary shall conduct monitoring of States to ensure that each State is meeting the requirements of subsection (b)(2)(B)(iii) to improve outcomes among children who are most at risk for child abuse and neglect..
 5.Best practices for plans of safe careNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall issue guidance to States regarding the requirements and best practices for the development and implementation of plans of safe care, as referred to in section 106(b)(2)(B)(iii) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)(iii)). In developing the guidance, the Secretary shall seek and take into consideration input from all appropriate offices within the Department of Health and Human Services, including the Administration for Children and Families, the Centers for Medicare & Medicaid Services, the Centers for Disease Control and Prevention, the Substance Abuse and Mental Health Services Administration, and the National Institutes of Health, and from the Department of Education.
	
 1.Short titleThis Act may be cited as the Plan of Safe Care Improvement Act. 2.State plansSection 106(b)(2)(B) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)) is amended by striking clause (iii) and inserting the following:
			
 (iii)policies and procedures that require— (I)the development of a multidisciplinary plan of safe care for an infant born and identified as being affected by substance abuse or withdrawal symptoms or a Fetal Alcohol Spectrum Disorder; and
 (II)the development and implementation by the State of monitoring systems regarding the plan of safe care to—
 (aa)ensure the safety and well-being of children; (bb)address the health, including mental health and substance use disorder treatment, needs of the child, and of the family or affected caregiver, involved; and
 (cc)determine whether and to what extent local entities are providing referrals to and delivery of appropriate services for the child and family;.
		3.Data reports
 (a)In generalSection 106(d) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(d)) is amended by adding at the end the following:
				
 (18)The total number of infants identified and the number of infants for whom a plan of safe care, as referred to in subsection (b)(2)(B)(iii), was developed..
 (b)Rule of ConstructionIn section 802(b)(2) of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat 264), the reference to adding at the end shall be considered to refer to inserting after paragraph (16).
 4.MonitoringSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended by adding at the end the following:
			
 (g)MonitoringThe Secretary shall conduct monitoring of States to ensure that each State's policies and procedures meet the requirements of clauses (ii) and (iii) of subsection (b)(2)(B), to improve outcomes among infants described in subsection (b)(2)(B)(iii)(I)..
 5.Best practices for plans of safe careNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall issue guidance to States regarding the requirements and best practices for the development and implementation of plans of safe care, as referred to in section 106(b)(2)(B)(iii) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)(iii)). In developing the guidance, the Secretary shall seek and take into consideration input from all appropriate offices within the Department of Health and Human Services, including the Administration for Children and Families, the Centers for Medicare & Medicaid Services, the Centers for Disease Control and Prevention, the Substance Abuse and Mental Health Services Administration, and the National Institutes of Health, and from the Department of Education. In developing the guidance, the Secretary shall ensure that the guidance requirements are consistent with the guidance requirements under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), in all appropriate cases.April 4, 2016Reported with an amendment